DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porteous (US 2016/0159026).

Regarding claim 1, Porteous discloses a carton forming machine (Fig. 1), comprising: 
a carton blank storage rack holding a carton blank stack formed by plurality of substantially horizontal folded carton blanks (Fig. 12 item 21); 
a carton blank transport device arranged to pick a folded carton blank from the stack and transport the folded carton blank in a conveyance direction along a conveyance path toward a carton opening mechanism (Fig. 1 item 12 picks a folded carton blank from the bottom of the stack); 
a carton blank push up device that receives the folded carton blank from the carton blank transport device and reorients the folded carton blank from the substantially horizontal orientation to an upright orientation below the carton opening mechanism (Fig 1 item 23 [0032] Fig. 10); and 
a carton blank positioning apparatus(Fig. 5 items 241, 238, 60, 216, 239, 216, 62 [0037]) that receives and supports the upright folded carton blank and shifts the upright folded carton blank in a set direction ([0037] moved by item 63) transverse to the conveyance direction in order to establish an (Fig. 5 items 241, 238, 60, 216, 239, 216, 62 [0037])
	wherein the carton blank positioning apparatus includes an elongated bar (Fig. 5 item 238) with an upward facing receiving slot (Fig 6 item 242 [0037]) in which bottom edges of flaps on the carton blank are positioned,  
However, Porteous does not expressly disclose wherein the elongated bar, including the upward facing receiving slot, is movable in the set direction in order to shift the upright folded carton blank in the set direction to establish the accurate lateral position. Porteous establishes the lateral position by pushing the carton blank using item 63 and the stopper 62 ([0038]). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the elongated bar move rather than push the upright folded carton blank because Applicant has not disclosed that the moving of the bar rather than pushing of the upright folded carton blank provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with pushing the upright folded carton blank because both ways of positioning the upright folded carton blank do so to match the position with a carton opening mechanism located above the upright folded carton blank. 
Therefore, it would have been an obvious matter of design choice to modify Porteuous to obtain the invention as specified in the claim [(s)].
	

Regarding claim 5 which depends on claim 1, Porteous further discloses the carton forming machine of claim 4 wherein the carton blank positioning apparatus includes a stop surface (The surface of item 62 on the side towards item 63, Fig. 7) in line with one end of the elongated bar, the elongated bar moves in the set direction such that one side of the upright folded carton blank contacts the stop surface to define the accurate lateral position of the upright folded carton blank ([0041] item 62 is in line with one end of the elongated bar. Item 62 is moved in the set direction in fulfillment of the claimed functional language. It is moved in such a way that when the upright cart blank contacts the stop surface, it defines the accurate position of under the jaw plate 4 as disclosed in [0041]).

Regarding claim 6 which depends on claim 5, Porteous further discloses the carton forming machine of claim 5 wherein after the one side of the upright folded carton blank contacts the stop surface continued movement of the elongated bar in the set direction causes the elongated bar to slide relative to the upright folded carton blank sitting in the upward facing receiving slot (Continued movement of item 62 after the stop surface comes into contact with the side of the folded carton blank would cause this sliding of the rest of the elongated bar relative the upright folded carton blank. Such limiting language is considered functional in that is describes how the apparatus functions. Functional language is only as limiting as the prior art is capable of completing the claimed function. See MPEP 2114. The prior art is capable of the function of the relative sliding.)

Regarding claim 7 which depends on claim 5, Porteous further discloses the carton forming machine of claim 5 wherein a position of the stop surface along the set direction is adjustable to permit adjustment to accommodate different carton blank sizes ([0038] item 62 is adjustable).

Regarding claim 8 which depends on claim 3, Porteous further discloses the carton forming machine of claim 3 wherein the elongated bar is in a first position when the upright folded carton blank is initially loaded into the receiving slot, and one side of the upright folded carton blank protrudes beyond one end of the elongated bar (Fig. 9, the end of item 3 the folded carton blank protrudes beyond the end of the elongated bar on the side of item 63).

Regarding claim 9, Porteous discloses a carton forming machine (Fig. 1), comprising: 
(Fig 1 item 23 [0032] Fig. 10); and 
a carton blank positioning apparatus that shifts the upright folded carton blank in a second direction, transverse to the first direction, below the carton opening mechanism to define a second direction position of the upright folded carton blank below the carton opening mechanism before the carton opening mechanism engages the upright folded carton blank for opening of the upright carton blank (Fig. 5 items 241, 238, 60, 216, 239, 216, 62 [0037]).
wherein the carton blank positioning apparatus includes an elongated member bar (Fig. 5 item 238 continuing to item 62) supporting bottom edges of flaps on the upright carton blank (Fig. 11) and the elongated member is movable in the second direction (As noted above regarding claim 1) in order to define the second direction position
wherein the carton blank positioning apparatus includes a stop surface toward one end of the elongated member, wherein the elongated member is movable in the second direction such that one side of the upright carton blank contacts the stop surface to define the second direction position of the upright folded carton blank. (See above regarding claim 1 and the movable elongated member).

Regarding claim 12 which depends on claim 9, Porteous further discloses the carton forming machine of claim 9 wherein the carton blank positioning device includes a top flap pusher (Fig. 6 items 232, 231) movable between an upright position and  a lowered push position, in the upright position the top flap pusher is above a travel path of the substantially horizontal folded carton blank as the substantially horizontal folded carton blank moves from the substantially horizontal orientation to the upright orientation, in the lowered push position the top flap pusher engages a trailing side of the top flaps of the substantially horizontal folded carton blanks ([0040] discloses the movement. depending on the size of the box used the top flap pushers 232 would engage what can be considered the trailing side of the carton blank top flaps, as the trailing side is closer to item 225 than 238, and the top flaps can be considered to start anywhere above the bottom of the blank).

Regarding claim 13 which depends on claim 12, Porteous further discloses the carton forming machine of claim 12 wherein the top flap pusher is mounted for pivotal movement between the upright position and the lowered push position ([0040]).

Regarding claim 14 which depends on claim 12, Porteous further discloses the carton forming machine of claim 12 wherein top flap pusher pushes a leading side of some of the top flaps against a panel member of the case erecting mechanism (Item 232 pushes the blank against part of the case erecting mechanism seen in figure 11a).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porteous (US 2016/0159026) in view of Graham (US 2009/0098991).

Regarding claim 2 which depends on claim 1, Porteous is silent regarding the carton forming machine of claim 1 wherein the carton blank transport device is arranged above the carton blank storage rack and picks the folded carton blank from a top of the carton blank stack, the carton blank transport device including at least one suction cup to engage the folded carton blank.
However, Graham teaches a carton blank storage rack (Fig. 4 item 400) with a carton blank transport device (Fig. 4 item 404, 406) that is arranged above the carton blank storage rack, and includes at least one suction cup (Fig. 4 item 404). Therefore, it would have been obvious to somebody with ordinary skill in the art to modify replace the carton blank transport device of Porteous with the carton blank transport device of Graham to simply substitution of one known element for another to obtain predictable results successfully transporting the folded carton blank.

s 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porteous (US 2016/0159026) in view of Chen (US 2008/0113856)

Regarding claim 15 which depends on claim, Porteous further discloses the carton forming machine of claim 9 wherein the carton blank push up device includes a first gripper and a second gripper (Fig. 7 item 231)
Porteous is silent regarding the first gripper has a fixed position and the second gripper is movable in the second direction to enable adjustment of a spacing between the first gripper and the second gripper to accommodate different carton blank sizes. However, Chen teaches a set of grippers (Fig. 9 item 34, 341) one of which is fixed (Fig. 9 item 34) and the second Is adjustable ([0034]).The advantage of the adjustable gripper is to allow for different sized objects ([0034]) – in other words, by use of a known technique to improve similar devices (methods, or products) in the same way. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify grippers as taught by Porteous to be adjustable in relation to each other.
	
Regarding claim 16 which depends on claim 15, Porteous in view of Chen is silent regarding the carton forming machine of claim 15 wherein an actuator is operatively connected for movement of the second gripper, and the actuator is controllable by a switch configured to be manually activated when the carton forming machine is not operating to form cartons. REF A discloses the claimed invention except the inclusion of an actuator and switch to make the adjusting of the second gripper automatic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a means of automation, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.



Regarding claim 1, Porteous discloses a carton forming machine (Fig. 1), comprising: 
a carton blank storage rack holding a carton blank stack formed by plurality of substantially horizontal folded carton blanks (Fig. 12 item 21); 
a carton blank transport device arranged to pick a folded carton blank from the stack and transport the folded carton blank in a conveyance direction along a conveyance path toward a carton opening mechanism (Fig. 1 item 12 picks a folded carton blank from the bottom of the stack); 
a carton blank push up device that receives the folded carton blank from the carton blank transport device and reorients the folded carton blank from the substantially horizontal orientation to an upright orientation below the carton opening mechanism (Fig 1 item 23 [0032] Fig. 10); and 
a carton blank positioning apparatus(Fig. 5 items 241, 238, 60, 216, 239, 216, 62 [0037]) that receives and supports the upright folded carton blank and shifts the upright folded carton blank in a set direction ([0037] moved by item 63) transverse to the conveyance direction in order to establish an accurate lateral position of the upright folded carton blank below the carton opening mechanism before the carton opening mechanism engages the upright carton blank for opening of the upright carton blank (Fig. 5 items 241, 238, 60, 216, 239, 216, 62 [0037])
	wherein the carton blank positioning apparatus includes an elongated bar (Fig. 5 item 238) with an upward facing receiving slot (Fig 6 item 242 [0037]) in which bottom edges of flaps on the carton blank are positioned,  
Porteous is silent regarding wherein the elongated bar, including the upward facing receiving slot, is movable in the set direction in order to shift the upright folded carton blank in the set direction to establish the accurate lateral position. However, Feijen teaches a technique of moving a carton blank by moving the structure carrying the blank, and not by pushing it (Fig. 4D-K). The advantage of moving the holder of the carton blank is to move the carton blank a desired amount– in other words, by use of a 

	See above regarding claims 5-8, which Porteous in view of Feijen teaches. Porteous being relied upon for the structural language, and Feijen teaching the moving of the elongated bar.

	Regarding claim 9, as combined above for claim 1, Porteous in view of Feijen teaches the claimed limitations.

	See above regarding claims 12-14, which Porteous in view of Feijen teaches. Porteous being relied upon for the structural language, and Feijen teaching the moving of the elongated bar.

	Claim 2 also being unpatentable in view of Porteous (US 2016/0159026) further in view of Feijen (US 2015/0360433) further in view of Graham (US 2009/0098991), the combination of Porteous in view of Feijen being modified in a similar manner as above.

	Claims 15-16 also being unpatentable in view of Porteous (US 2016/0159026) further in view of Feijen (US 2015/0360433) further in view of Chen (US 2008/0113856), the combination of Porteous in view of Feijen being modified in a similar manner as above.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the design choice is not appropriate in the rejection of claim 1, Examiner notes applicant’s consideration of the function of the feature is considered over narrow. 
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly the rejection of claim 9 now includes the design choice aspect of making the elongated bar movable.
	Regarding applicant’s argument that the combination of Porteous in view of Feijen is taken too broadly because the shifting of the blanks is in different directions in the two pieces of prior art is considered but not persuasive. Examiner notes Feijen is not relied upon for the teaching of changing conveyance directions. Porteous teaches the necessary directional changes. Feijen is relied upon for the means of locomotion of the blank. Therefore, the difference in the change in direction of conveyance does not create any reason the combination unobvious.
	Regarding applicant’s argument that Porteous and Feijen are performing different functions to achieve different results. Both Porteous and Feijen move a carton blank to correctly position the blank with respect to different structures. They are of analogous art and the teachings of Feijen are applicable to Porteous. Therefore the combination and rejection are held.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731